Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOLHI et al (US 20190007527 A1) hereinafter as KOLHI  in view of Gupta et al (US  20110202966 A1 hereinafter as Gupta.
Regarding claim(s) 1 and 15, KOLHI  discloses a method comprising: 
determining a plurality of network signaling events (NSE) comprising a first NSE and a second NSE (See Fig(s). 1-3, See ¶ 3, applications can generate upwards of 2400 network signaling events per hour), wherein each of the plurality of NSEs comprises a pattern of network control messages (See ¶ 5, The software manages the exchange of control information and content between mobile devices and the network, using a client-based virtualized proxy and caching technology. It analyzes mobile application data requests, transparently detecting redundant traffic patterns and caching the results of unnecessary requests on the client. See ¶ 35-37); 
transmitting the plurality of NSEs via a network (See Fig(s). 1-3, NSEs are transmitted via a network); monitoring the transmission of the plurality of NSEs (See ¶ 3, 5, NSE monitoring is performed via constant update for connection determination); 
determining that the first NSE triggered a connection to a service (See ¶ 35-37).
 KOLHI  fails to disclose canceling the second NSE in response to determining that the first NSE has triggered the connection to the service.
Gupta discloses canceling the second NSE in response to determining that the first NSE has triggered the connection to the service (See ¶ 58,166.191-192, event signaling messages that are broadcast over the air in advance of the actual start time of the interactivity event may be modified, updated or terminated. This may be accomplished by broadcasting a second event signaling message that includes the same event ID, an updated event version number, and an event status indicator).
Cancellation of an redundant signaling event provides for network efficiency by not consuming unnecessary bandwidth usage.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Gupta within KOLHI , so as to enhance overall network performance by providing for network efficiency by not consuming unnecessary bandwidth usage due to multiple signaling events.

Regarding claim(s) 2 and 16, Gupta discloses wherein the service comprises a voicemail service, and wherein providing data to the service comprises leaving a voicemail (See ¶ 88, voice and data calls can incorporate voicemails).  Reasons for combining same as claim 1.
Regarding claim(s) 3 and 17, Kohli discloses wherein the first NSE triggers the connection to the service before the second NSE triggers a connection to the service (See ¶ 35-37).  
Regarding claim(s) 4 and 18 Kohli discloses wherein each of the plurality of NSEs comprise a corresponding first network control message, and wherein each of the corresponding first network control messages are transmitted simultaneously (See ¶ 5).  
Regarding claim(s) 5, 7 and 19 Gupta discloses canceling all remaining NSEs of the plurality of NSEs that have not yet triggered the connection to the service (See ¶ 58,166.191-192, event signaling messages that are broadcast over the air in advance of the actual start time of the interactivity event may be modified, updated or terminated. This may be accomplished by broadcasting a second event signaling message that includes the same event ID, an updated event version number, and an event status indicator). Reasons for combining same as claim 1.

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 8 and their respective dependents is/are allowed.
The prior art fails to disclose determining operational information associated with the network based on the first response time; determining timing information related to timing of transmission of a second network control message of the second NSE based on the operational information; and transmitting, via the network, the second network control signal of the second NSE based on the timing information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411